Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 1 of 8 PageID #: 206




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JASON M. MIDDLETON,                                   )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:19-cv-00516-JPH-DLP
                                                       )
 VINARDI,                                              )
                                                       )
                               Defendant.              )

           ORDER DENYING CROSS-MOTIONS FOR SUMMARY JUDGMENT

        Jason Middleton contends that Major Keith Vinardi subjected him to cruel and unusual

 punishment when he ordered prison staff to leave open a window on Mr. Middleton's cell block in

 sub-zero temperatures for approximately a week. Mr. Middleton and Major Vinardi each claim to

 be entitled to summary judgment. For the reasons explained in this Entry, both Major Vinardi's

 motion for summary judgment, dkt. [36], and Mr. Middleton's cross-motion for summary

 judgment, dkt. [41], are denied.

                                            I. BACKGROUND

        At all times relevant to the Complaint's allegations, Mr. Middleton was a prisoner confined

 at the Plainfield Correctional Facility ("Plainfield"). He brought this 42 U.S.C. § 1983 civil rights

 action against the Indiana Department of Correction and Major Vinardi, alleging that from January

 28 through February 5, 2019, Major Vinardi refused to allow prison staff to close an open window

 on Middleton's housing unit even though the heat was out in the entire facility and it was extremely

 cold. Dkt. 1. The Court dismissed the Department of Correction at screening, dkt. 5; Mr. Middleton

 and Major Vinardi have filed cross-motions for summary judgment.




                                                  1
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 2 of 8 PageID #: 207




                             II. SUMMARY JUDGMENT STANDARD

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

 P. 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829,833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10

 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        The parties have filed cross-motions for summary judgment, so the Court takes the motions

 "one at a time." American Family Mut. Ins. v. Williams, 832 F.3d 645, 648 (7th Cir. 2016). For

 each motion, the Court views the evidence and draws all reasonable inferences "in favor of the

 non-moving party." Id. The Court cannot weigh evidence or make credibility determinations on

 summary judgment because those tasks are left to the fact-finder. Johnson v. Advocate Health and

 Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018).

                                         III. DISCUSSION

           A.      Undisputed Facts

        The core underlying facts are largely undisputed because Major Vinardi designated only

 Mr. Middleton's deposition as summary-judgment evidence. These facts are therefore recited as

 background for the cross-motions for summary judgment. They are not necessarily objectively true

 but reflect the designated evidence at this summary-judgment stage. See Reeves v. Sanderson

 Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Additional facts are added below as they are

 relevant to the analysis.

        Beginning on January 28, 2019, there was no heat in Mr. Middleton's segregation housing


                                                2
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 3 of 8 PageID #: 208




 unit. Dkt. 37-1 at 7 (Middleton Dep. at 23:15-22). Until February 5, 2019, when it started getting

 warmer, id., temperatures were so cold that the water in the toilet froze. Id. at 15 (Dep. at 33:21-

 34:1). On January 28, 2019, Mr. Middleton only had a jumpsuit, socks, boxers, a t-shirt, and one

 blanket. Id. at 16 (Dep. at 34:18-35:4). He did not have a sweatshirt or a coat. Id. at 16 (Dep. at

 34:21-35:1-4).

         Mr. Middleton complained to several individuals at the facility about the lack of heat and

 the open window. Id. at 23 (Dep. at 42:7-19). He was told by custody officers, maintenance staff,

 and a "psych doctor" that Major Vinardi told them not to close the window on the range. Id. at

 16-19 (Dep. 34:11-37:13). 1 Officer Lewis and Officer Strong told Paul Farmer, another inmate

 housed on the same unit between January 28 and February 5, 2019, that Major Vinardi was the

 head of all custody staff and that he had given a direct order not to close the window. Dkt. 42-1

 at 3 (Farmer Declaration Oct. 1, 2020).

            B.       Analysis

         Because Mr. Middleton was a convicted prisoner at all relevant times, the Eighth

 Amendment applies to his deliberate indifference claim. Estate of Clark v. Walker, 865 F.3d

 544, 546 n.1 (7th Cir. 2017) ("the Eighth Amendment applies to convicted prisoners"). "It has

 long been clear that prison officials must protect their wards from such [cold] conditions: the

 minimal standards required by the Eighth Amendment include the right of a prisoner not to be

 confined in a cell at so low a temperature as to cause severe discomfort." Dixon v. Godinez, 114

 F.3d 640, 644 (7th Cir. 1997) (internal quotation omitted).



 1
  Defendant did not file the entire transcript of the plaintiff's deposition as ordered in the Court's initial case
 management order. See dkt. 18 at 5 ("[T]he defendant must attach the plaintiff's entire deposition transcript
 to a summary judgment motion if the defendant relies on any part of the plaintiff's deposition testimony in
 their motion."). Defense counsel is directed to carefully review and follow all Court orders in the future
 and informed that future failure to follow Court orders may result in sanctions.
                                                         3
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 4 of 8 PageID #: 209




         "The Eighth Amendment requires prison officials to 'take reasonable measures to guarantee

 the safety of the inmates,' and includes the right to adequate shelter and protection from 'extreme'

 cold." Baptist v. Hinsley, 107 F. App'x 7, 8 (7th Cir. 2004) (quoting Farmer v. Brennan, 511 U.S.

 825, 832-33 (1994) and Dixon, 114 F.3d at 642). To prove an Eighth Amendment violation, Mr.

 Middleton must show that Major Vinardi knew of and disregarded "an excessive risk to inmate

 health or safety; the official must both be aware of facts from which the inference could be drawn

 that a substantial risk of serious harm exists, and he must also draw the inference." Farmer, 511

 U.S. at 837. Exposure to extreme cold without alternative means to keep warm constitutes cruel

 and unusual punishment. See Flores v. O'Donnell, 36 F. App'x 204, 206–07 (7th Cir. 2002).

                 1. Major Vinardi's motion for summary judgment

         Major Vinardi designated only Mr. Middleton's deposition in support of his motion for

 summary judgment. See dkt. 37. He contends that Mr. Middleton has not proven an element of his

 claim—that Major Vinardi was aware that any substantial risk of serious harm was created by the

 open window.

         During the timeframe alleged in the complaint it was extremely cold in Mr. Middleton's

 housing unit, there was no heat in that unit, a window at the end of the range was open, and Mr.

 Middleton and other inmates asked for the window to be closed. And Mr. Middleton has designated

 evidence that Farmer asked Major Vinardi on January 30, 2019, about the open window. Dkt. 42-

 1 at 3. Major Vinardi told Farmer he "didn't care how cold it got, that the window would stay

 open." Id. at 3-4 Major Vinardi also told Farmer that if he "didn't like it to file a grievance." Id. at

 4. When Mr. Farmer asked for more blankets, Major Vinardi told him to "stop crying" and "nobody

 would get any extra anything." Id. Major Vinardi also said that if he had it his way, "the heat would

 stay off." Id. Other prison staff told Mr. Farmer that Major Vinardi had said that the window was



                                                    4
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 5 of 8 PageID #: 210




 to remain open and to not give out any extra clothes or blankets because then everybody would

 want them. Id. Moreover, Mr. Middleton has designated evidence that Major Vinardi made

 statements from which a reasonable jury could infer that he intended to keep it as cold as possible

 on Mr. Middleton's unit and that he did not care how cold it became. Dkt. 42-1.

        Major Vinardi argues that he was not responsible for lack of heat in the cell block, but that

 doesn't matter because Mr. Middleton does not allege that Major Vinardi caused the cell block to

 not have heat or that he should have fixed it. Instead, Mr. Middleton's claim is based on his

 allegation that Major Vinardi ordered prison staff to leave the window open despite knowing the

 temperatures outside were below zero and that there was no heat on the cell block.

        Major Vinardi also argues that he cannot be held liable for acts or omissions based on his

 supervisory position. See Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). While he is

 correct that there is no vicarious liability under Section 1983, Perez v. Fenoglio, 792 F.3d 768,

 781 (7th Cir. 2015), that principle does not insulate a supervisor from liability for the actions

 of subordinates performed at the supervisor's direction. Here, Mr. Middleton has designated

 evidence that he experienced severe discomfort due to sustained periods of exposure to

 extremely cold conditions, and that those conditions were caused in part by Major Vinardi's

 orders to subordinate prison staff to leave the window open.

        Major Vinardi next contends that Mr. Middleton has not designated evidence sufficient to

 survive Major Vinardi's motion for summary judgment or to entitle Mr. Middleton to summary

 judgment. He asserts that Mr. Middleton's and Mr. Farmer's sworn declarations are "sham"

 declarations or affidavits because they conflict with Mr. Middleton's deposition testimony. See

 James v. Hale, 959 F.3d at 307, 315 (7th Cir. 2020) ("In this circuit the sham-affidavit rule




                                                 5
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 6 of 8 PageID #: 211




 prohibits a party from submitting an affidavit that contradicts the party's prior deposition or other

 sworn testimony.").

         But the record does not support application of the sham affidavit rule to Mr. Farmer's

 affidavit. Mr. Farmer was not deposed, so there can be no contradiction created by his affidavit. 2

 And under that affidavit and Mr. Middleton's deposition, summary judgment must be denied, so

 the Court does not address whether the sham affidavit rule applies to Mr. Middleton's affidavit.

 For example, Mr. Farmer's declaration included that Major Vinardi "gave custody staff the order

 to leave the window open on the range." Therefore, the fact that Mr. Middleton had not met Major

 Vinardi does not mean he did not know Major Vinardi's role at the prison, nor does it affect the

 designated evidence from Mr. Farmer about what orders Major Vinardi issued. Dkt. 48 at 3.

         Finally, Major Vinardi's qualified immunity defense fails. It was clearly established at all

 relevant times that prison officials must take reasonable measures to avoid exposing inmates to

 unnecessarily cold temperatures. See Dixon, 114 F.3d at 642.

         Major Vinardi is therefore not entitled to summary judgment.

                 2. Mr. Middleton's motion for summary judgment

         For Mr. Middleton's motion for summary judgment, the Court views the evidence and

 draws all reasonable inferences in Major Vinardi's favor. American Family Mut. Ins., 832 F.3d at

 648. Viewed in that light, there is a triable issue of fact on Major Vinardi's mental state. Deliberate

 indifference claims like Mr. Middleton's require "a sufficiently culpable state of mind, something

 akin to recklessness." Giles v. Godinez, 914 F.3d 1040, 1049 (7th Cir. 2019).


 2
   Major Vinardi contends that the statement Mr. Farmer attributes to Mr. Vinardi—"nobody would get any
 extra anything"—contradicts Mr. Middleton's deposition testimony that he was not aware of Major Vinardi
 telling anyone to not give Mr. Middleton extra clothes or extra bedding. Dkt. 45 at 6. The deposition
 testimony reflects Mr. Middleton's knowledge, not Mr. Farmer's. Mr. Farmer's affidavit is simply additional
 evidence. James, 959 F.3d at 317 (district court erred in excluding affidavit of witness who was not
 deposed).
                                                     6
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 7 of 8 PageID #: 212




         Major Vinardi has designated evidence from Mr. Middleton's deposition that Mr.

 Middleton did not know who Major Vinardi was and did not communicate with Major Vinardi

 during the relevant time. Dkt. 37-1 at 25-26 (Middleton Dep. at 44-45). Mr. Middleton only had

 heard second-hand that Major Vinardi was the one who said that the window could not be closed.

 Id. There is therefore no undisputed summary-judgment evidence showing that Major Vinardi

 actually knew that the open window could seriously harm Mr. Middleton. Farmer, 511 U.S. at 837

 (To be liable, a defendant must actually "draw the inference" that a certain condition poses a

 substantial risk of serious harm). While Mr. Middleton had only one blanket, no sweatshirt, and

 no coat, he has not designated evidence that Major Vinardi knew those things. See dkt. 37-1 at 16-

 17 (Middleton Dep. at 34-35). 3 Therefore, taking all facts and reasonable inferences in Major

 Vinardi's favor, there remains a triable issue of fact about whether Major Vinardi had the "culpable

 state of mind" that is required. See Giles, 914 F.3d at 1049.

                                          IV. CONCLUSION

         Defendant Major Vinardi's motion for summary judgment, dkt. [36], is denied. Plaintiff

 Mr. Middleton's cross-motion for summary judgment, dkt. [41], is denied.

         The Magistrate Judge is requested to set this matter for a status conference to discuss the

 remaining issues, including: 1) whether Mr. Middleton wishes to have the Court recruit counsel;

 2) whether the parties wish to schedule a settlement conference; and 3) whether the parties are

 ready for a trial setting.

 SO ORDERED.


 3
   Mr. Middleton argues that Major Vinardi denied him additional blankets, but he only cites Mr. Farmer's
 affidavit in support. That affidavit does not contain evidence specific to Major Vinardi and Mr.
 Middleton; instead, it says that Major Vinardi told Mr. Farmer that no one would get "extra anything."
 Dkt. 42-2 at 4. Drawing all inferences in Major Vinardi's favor, that is not enough to show that Mr.
 Middleton is entitled to judgment as a matter of law. Moreover, Mr. Farmer's affidavit says that he was
 told that Major Vinardi required the window to stay open because of mold concerns. Id. at 3.
                                                    7
Case 2:19-cv-00516-JPH-DLP Document 54 Filed 09/07/21 Page 8 of 8 PageID #: 213



Date: 9/7/2021




 Distribution:

 JASON M. MIDDLETON
 158480
 727 Moon Road
 Plainfield, IN 46168



 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Kurt Harrison Miller
 INDIANA ATTORNEY GENERAL
 kurt.miller@atg.in.gov

 Magistrate Judge Doris L. Pryor




                                       8
